Citation Nr: 1711235	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to a rating in excess of 10 percent for hiatal hernia and peptic ulcer.

3.  Entitlement to a higher initial rating for left knee chondromalacia patella with degenerative joint disease and meniscal tear, rated as 10 percent disabling prior to August 19, 2015, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Z., Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to February 1971, and from August 1984 to September 1993. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2009 statement, the Veteran requested a hearing at the Central Office; however, in May 2009, the Veteran submitted a statement indicating that he would not be able to attend the hearing.  As such, his request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).
C F R. § 20 704(e) (2012
The Board remanded the appeal in December 2012 and July 2015.

In May 2016, the Agency of Original Jurisdiction (AOJ) granted a 20 percent rating for the Veteran's left knee disorder, effective August 19, 2015.  The Veteran has not expressed satisfaction with the ratings assigned for either of the periods on appeal; therefore, the issue has been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35   (1993).

The Board notes that the Veteran's claim for a bilateral eye disability has been recategorized.  As will be discussed below, the evidence of record reflects that such claim warrants analysis under the standard of reconsideration rather than as a claim to reopen.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current bilateral eye disability is not the result of a disease or injury during his active duty service.

2.  For the entire appeal period, the Veteran's hiatal hernia with peptic ulcer does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

3.  The Veteran's service-connected left knee chondromalacia patella with degenerative joint disease and meniscal tear has manifested in flexion limited to, at worst, 130 degrees (the earliest point where painful motion has been documented to begin); extension to 5 degrees; and painful motion; with functional limitations including pain and swelling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016). 

2.  The criteria for a rating in excess of 10 percent for hiatal hernia with peptic ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, Diagnostic Code (DC) 7346 (2016).

3.  The criteria for a higher initial rating for left knee chondromalacia patella with degenerative joint disease and meniscal tear, rated as 10 percent prior to August 19, 2015, and 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003 and 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by an March 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment and personnel  records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Regarding the Veteran's claimed bilateral eye disability, he was not provided with an examination and medical nexus opinion with regard to such claim.  The Board finds none is necessary as the standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling a VA examination for a medical nexus opinion.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, as will be discussed in greater detail below, there is no finding of in-service incurrence of a bilateral eye disorder, nor is there probative evidence indicating the possibility that the Veteran's bilateral eye disorder is etiologically linked to service.

The Veteran was also provided multiple VA examinations throughout the appeal period to address the nature and severity of his hiatal hernia with peptic ulcer and left knee disability.  The Board finds that the examinations are adequate to decide the claim as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Furthermore, Board finds there has been substantial compliance with the Board's prior remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in order to obtain updated VA and private treatment records, service personnel records and afford the Veteran contemporaneous VA examinations so as to ascertain the nature and severity of his hiatal hernia with peptic ulcer and left knee disability.  As discussed above, such was accomplished.  Therefore, the Board finds that there has been substantial compliance with the Board's prior remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim

The Veteran states his bilateral eye disability was present during service, and that as a result, he could not participate in Operation Deep Freeze in the early 1960s.

He was originally denied entitlement to service connection for a bilateral eye disability in a September 1996 rating decision.  He did not file a notice of disagreement within one year of the rating decision.  This decision became final.  He sought to reopen his claim and in the course of doing so VA obtained the Veteran's service personnel records.  These records were not considered at the time of the September 1996 rating decision.  Importantly, these records are relevant to substantiating the Veteran's contention that his current disability was present during service-namely, that he was rejected from a military operation due to an eye disability. 

Under 38 C.F.R. § 3. 156 (c), however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration).  The Board will thereby consider the service connection claim for a bilateral eye disability on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.156(c).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).

Here, service treatment records reflect that, upon service entrance, the Veteran was near-sighted and wore glasses.  Treatment records during service do not reflect treatment for any eye symptoms, injuries or disabilities.  

Post-service VA and private treatment records document multiple diagnoses relating to the Veteran's eyes, including presbyopia, dry eye syndrome, corneal guttata, early cataracts and Fuchs endothelial dystrophy.

However, there is no evidence of record, other than the Veteran's own statements, that such current eye disabilities are related to his service.

In this regard, the Veteran has alleged that he was rejected from participation in Operation Deep Freeze in the early 1960s due to a vision defect.  In an attempt to substantiate the Veteran's claim, his service personnel records were obtained.  However, such records fail to show that the Veteran was rejected from Operation Deep Freeze, or any assignment, due to a vision defect.

Furthermore, though post-service treatment records show ongoing treatment for various diagnoses relating to the Veteran's bilateral eyes, no treating clinician has ever opined as to the etiology of such disorders.  As stated above, the Veteran's only contention as to why he believes his current disability is related to service is that he was turned down for Operation Deep Freeze due to a vision defect.  The Board could find no documentation of any vision disorders in service, other than the fact that the Veteran entered service requiring glasses to correct his myopia (nearsightedness).  Here, the Board notes that, in the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  In this case, the Veteran has not alleged such, nor is there any evidence to support such a theory of entitlement.

Given the lack of evidence in this case, there are no grounds to award service connection, or even request a medical examination, for the Veteran's claimed bilateral eye disability.  See Bardwell, supra; Waters, supra.

To the extent that the Veteran's request for service connection for a bilateral eye disability can be construed as an assertion that his claimed disability is related to service, he is not competent make this conclusion as medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Specifically, as a bilateral eye disability is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Rather, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for a bilateral eye disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Hiatal Hernia with Peptic Ulcer

The Veteran seeks an increased rating for his service-connected hiatal hernia with peptic ulcer, current rated as 10 percent disabling.

The Veteran's hiatal hernia with peptic ulcer is rated as 10 percent disabling in accordance with the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  38 C.F.R. § 4.20 (2016).  If the condition is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health, a 60 percent rating is warranted.  If the condition is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and is productive of considerable impairment of health, a 30 percent rating is warranted.  A 10 percent rating is warranted where two or more of the symptoms for a 30 percent rating are present and of less severity.  Id.

Where, as in the case of the service-connected hiatal hernia with peptic ulcer disability at issue here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record with respect to such disorder, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran underwent a VA examination in April 2008.  The Veteran reported nightly reflux and an irritated throat in the morning, and that he chews tablets for his heartburn on a constant basis.  He reported daily reflux and regurgitation along with nausea without vomiting, approximately twice a week.  He denied dysphagia.  There was no pyrosis or other pain, and no hematemesis or melena.  While he reported his work was not affected, his daily living was affected in terms of having to change his diet, avoiding eating late at night, and sleeping with his head elevated.  He reported his throat was irritated in the morning due to reflux.  There was no history of neoplasm.  Epigastric tenderness was noted.  The examiner found that there was no functional impact.

In September 2008, the Veteran submitted a statement detailing his symptoms related to his hiatal hernia with peptic ulcer disorder.  He reported experiencing dysphagia, pyrosis, frequent regurgitation and arm and shoulder pain.

The Veteran was again examined by VA in March 2013.  He stated that he experiences reflux variably depending upon his intake, and that he has occasional abdominal pain.  He reported that his reflux usually occurs after going to bed, and that he has a nocturnal cough and burning sensation in his chest, and uses a wedge mattress so that he is not completely flat.  He reported that he occasionally regurgitates food, and feels it has gotten worse, such that he has to watch his food more closely and not eat late at night.  The examiner noted infrequent episodes of epigastric distress, along with pyrosis, reflux and regurgitation. Sleep disturbance caused by esophageal reflux was noted to occur 4 times or more per year, with episodes lasting less than 1 day.  Persistently recurrent epigastric distress, dysphagia, substernal arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis and melena were not noted.  Findings were negative for an esophageal stricture, spasm of esophagus or acquired diverticulum of the esophagus.  The examiner indicated there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Laboratory testing showed a hemoglobin level of 12.1.  The examiner found there was no functional impact caused by the Veteran's disorder.  He noted that the Veteran had reported he felt his symptoms had worsened.

The Veteran was again examined by VA in August 2015.  He reported symptoms of hoarseness if singing or talking for a long period, and that he has to use mints to alleviate the soreness.  It was noted that he had infrequent episodes of epigastric distress and reflux.  Findings were negative for an esophageal stricture, spasm of esophagus or acquired diverticulum of the esophagus.  The examiner indicated there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Laboratory testing showed a hemoglobin level of 12.  The examiner found there was no functional impact caused by the Veteran's disorder.  

Private treatment records show that the Veteran reported gastrointestinal pain once in June 2015, but denied nausea and vomiting.

VA and private treatment records associated with the claims file that show the use of medication to control the Veteran's hiatal hernia with peptic ulcer symptoms.  However, such records do not indicate his symptoms are more severe than those recorded in the cited VA examinations.   

As an initial matter, the Board also notes that the Veteran has been separately awarded service connection for laryngitis, as due to his hiatal hernia and peptic ulcer, and awarded a 10 percent rating, assigned for hoarseness with inflammation of cords or mucous membrane.

Here, after a review of the evidence, the Board finds that the evidence does not indicate that the Veteran's hiatal hernia with peptic ulcer has been of the severity to warrant the assignment of the next higher rating of 30 percent at any point during the pendency of the claim.  See Hart, 21 Vet. App. 505.  In this regard, the Board notes that the Veteran's 10 percent rating has been assigned based on symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, and/or substernal or arm or shoulder pain; however, the Board finds such symptomatology is not present persistently or recurrently, and is not productive of considerable impairment of health.

Specifically, the Veteran's treatment records do not support such a finding and, at the VA examinations, the Veteran's epigastric distress has not been classified as persistently recurrent.  Also, though the Veteran has reported experiencing dysphagia and substernal or arm or shoulder pain, such was not noted during the examinations.  Moreover, while the Veteran routinely seeks VA care, he has not complained of persistent and/or recurrent hiatal hernia with peptic ulcer symptomatology, nor is there is any indication that such condition has resulted in considerable impairment of health.  

Additionally, the Board notes that the Veteran takes medications for his hiatal hernia with peptic ulcer symptomatology.  However, the Board has not denied his claim for a higher rating based on any relief provided by such medications.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication).  

Therefore, the Board finds that a rating in excess of 10 percent for such disability is not warranted.

B.  Left Knee

The Veteran seeks a higher initial rating for his left knee chondromalacia patella with degenerative joint disease and meniscal tear, rated as 10 percent disabling prior to August 19, 2015, and 20 percent thereafter.

As already discussed above, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Ankylosis (i.e. immobility) is rated under DC 5256.

DC 5257 provides for 10, 20, or 30 percent ratings for recurrent subluxation or lateral instability that is, respectively, slight, moderate, or severe.   

Under DC 5258, a 20 percent evaluation is assigned for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a noncompensable evaluation is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula is rated under DC 5262 and genu recurvatum is rated under DC 5263.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. knee pain, swelling); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of right knee symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Here, the relevant evidence includes a May 2007 MRI, with findings of advanced chondromalacia patella with osteophyte formation and a meniscus tear, as well as degenerative changes.  The Veteran reported pain, swelling and popping of the knee, along with crepitus and that his knee gives out.  On examination, he had "excellent" motion of the knee, tenderness along the joint line, some crepitus on range of motion, and 1+ effusion.  He had no significant instability, pain with arus/valgus stress testing, palpable osteophytes along the joint line or crepitus in the patella on motion.  The McMurray's exam aggravated his pain, while he had a negative Lachman and drawer sign.

The Veteran underwent a VA examination in December 2008.  He reported pain, which was variable and activity-related, as well as locking, instability, swelling and flare-ups.  The Veteran stated he experiences difficulty climbing in and out of his car and that he has stopped running.  He denied using a brace.  On physical examination, he had full extension and could flex to 140 degrees.  Range of motion was characterized by end-of-range pain, but was not additionally limited following repetitive use.  The knee was stable to the Lachman test, drawer test and varus/valgus stress testing.  The knee was nontender.  Moderate to severe crepitus was noted.  

The Veteran was again examined by VA in March 2013.  He reported flare-ups with use and cold weather, and occasional sensations of giving way.  Range of motion testing for the left knee revealed flexion to 140 degrees or greater, at which point objective evidence of painful motion began as well.  There was no limitation of extension or pain with extension.  Range of motion was unchanged after repetitive use testing.  Functional loss was noted to be due to more movement than normal, pain on movement, swelling and disturbance of locomotion.  There was pain on palpation.  Muscle strength testing was 5/5 on flexion and extension.  Joint instability was absent.  There was no evidence of recurrent patellar subluxation/dislocation, and no history of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner noted there was no history of a meniscus condition; however, such was error.  The Veteran reported occasionally using a cane.  In terms of functional impact, the Veteran reported that, though retired, his knee hurts when he is on his feet.

In August 2015, the Veteran again underwent a VA examination.  The Veteran was diagnosed with a meniscal tear, patellofemoral pain syndrome, and degenerative arthritis.  The Board notes that the examiner indicated such diagnoses were for the right knee and referred to the right knee in discussing the Veteran's pertinent medical history; however, the Board has determined that the examiner was actually referring the left knee.  The Veteran reported that he had tried using a knee brace but that had caused significant swelling afterward.  He stated he uses a cane daily, and had recently ordered a transport chair due to difficulty ambulating long distances.  He added that he wears boots for support.  The Veteran further described that he has difficulty bending down and that flare-ups occur when he has to do a lot of bending or squatting; he gave up gardening as a result.  He denied functional loss, including as due to repeated use over time.  Range of motion testing revealed flexion to 130 degrees, and extension to 5 degrees.  The examiner determined that pain and decreased range of motion does not result in functional loss.  Pain with weight bearing was present.  There was also tenderness and the feeling of cartilage moving along the left lateral knee, as well as tenderness beneath the patella and crepitus.  Repetitive use testing resulted in functional loss due to pain, and flexion to 120 degrees and extension to 5 degrees.  However, pain, weakness, fatigability or incoordination were not found to significantly limit functional ability with repeated use over time or flare-ups.  Additional contributing factors to the Veteran's disability were noted to be swelling and interference with sitting and standing.  Muscle strength testing was 4/5 on flexion and extension, but muscle atrophy was absent.  There was no evidence of ankyloses, recurrent subluxation or lateral instability.  Recurrent effusion was reported.  Joint instability was absent upon testing.  There was no history of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  Meniscal dislocation, with frequent episodes of joint pain and effusion, was noted.  Functional impact was described as problems standing for long periods.  The examiner also attributed the Veteran's left knee meniscus disorder to the in-service injuries which also resulted in his chondromalacia paella with degenerative joint disease.

In addition, there are VA treatment records documenting symptomatology which are consistent with the findings in the VA examinations, including, particularly, that the primary symptom is pain with associated functional limitations with respect to walking and ascending/descending stairs, along with intermittent swelling and instability.

The Board notes that the Veteran's left knee disability has been rated as 10 percent disabling prior to August 19, 2015, and 20 percent thereafter.  For efficiency, the Board will discuss the appeal period as a whole, to the extent possible.

The Veteran has not alleged, nor does the medical evidence suggest, that he has ankylosis of the left knee, impairment of the tibia and fibula, or genu recurvatum, so DCs 5256, 5262, and 5263 are not applicable.

DC 5257 provides ratings for recurrent subluxation or lateral instability.  Although the Veteran alleges that he has instability, the medical evidence is against finding that the Veteran experiences subluxation or instability of the knee warranting a rating under this diagnostic code.  See December 2008 VA examination (noting normal joint stability tests) and March 2013 and August 2015 VA Examinations (affirmatively noting normal joint stability tests, and noting absence of a history or recurrent patellar subluxation/dislocation).  Accordingly, the Veteran does not meet the criteria for a rating under DC 5257.  

To the extent that he has described weakness in his knee and reported giving way of the knee due to instability, the Board finds that the medical evidence is more probative in determining whether the Veteran's complaints constitute subluxation or lateral instability.  The VA examinations have consistently found no clinical evidence of such instability.  As this evidence is more probative than the Veteran's description of symptomatology, the Board finds that a rating under Diagnostic Code 5257 is not appropriate.

The Veteran has degenerative arthritis verified by x-rays, so DC 5003 is applicable.  DC 5003, as already noted, provides that "[w]hen...the limitation of motion of the specific joint...is noncompensable under the appropriate diagnostic codes, a rating of 10 [percent] is for application."  38 C.F.R. § 4.71a, DC 5003.

The diagnostic codes relating to limitation of motion of the knee must be considered.  The Board has already recounted a number of the range of motion findings above.  None of the VA examiners have found flexion of the left knee to be limited to less than 130 degrees, including due to pain on repetitive motion.  

To be entitled to any compensable rating for limitation of flexion, flexion would have to be functionally limited to 45 degrees or less.  The medical evidence establishes that the Veteran's limitation of flexion does not meet the criteria for any compensable rating based on limitation of flexion.  While the Veteran does have functional loss consisting of pain on movement, no examiners (or other medical professionals) have found that his pain limits the range of motion to 45 degrees or less or that it is present prior to 130 degrees.  Therefore, a minimum rating of 10 percent under Diagnostic Code 5260, as currently assigned, prior to August 19, 2015, is warranted, and the 20 percent rating, assigned from such date, is more than adequate in this regard.  See 38 C.F.R. § 4.71a, DCs 5003 and 5260.  In assigning these ratings, the Board has considered painful motion, swelling (which results in pain and limitations of motion), and weakness.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that, as the Veteran has extension of the knee to 5 degrees, he does not meet the criteria for a compensable rating under Diagnostic Code 5261; therefore the Veteran would not benefit from assigning a rating under such diagnostic code.  See 38 C.F.R. § 4.71a, DC 5261.  Additionally, rating under both diagnostic codes based on the diagnosis of arthritis and/or the documented pain (primarily associated with flexion) is not warranted and, in the circumstances of this case, would constitute improper pyramiding.  See 38 C.F.R. § 4.14.

As the Veteran has not had removal of the semilunar cartilage, Diagnostic Code 5259 (symptomatic removal of the semilunar cartilage) is not for application.

Additionally, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Code 5258 (dislocation of semilunar cartilage).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 262.  Diagnostic Codes 5258 and 5260 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5260, such limitation of motion is encompassed by the limitation of flexion, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate on knee pain and limitation of motion due to pain.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the rating criteria under Diagnostic Code 5260 encompass the Veteran's other knee symptomatology of painful motion, swelling, and joint "locking", the Board finds that a separate or alternate rating under Diagnostic Code 5258 is not warranted for any part of the appeal period.  Were the Board to grant a separate rating under Diagnostic Code 5258, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to a separate disability ratings under Diagnostic Code 5258 for the painful limitation of motion, associated with the knee disability.

Although DC 5258 provides for a higher, 20 percent rating than the currently assigned 10 percent rating under DC 5260, prior to August 19, 2015, the Board finds that the functional limitations due to the left knee symptoms (including flare-ups, locking, and pain) do not warrant a higher rating under DC 5260 or a rating under DC 5258 instead of DC 5260.  The rating criteria for the 10 percent rating under DC 5260 reasonably describe the Veteran's disability level prior to August 19, 2015, and thereafter, a rating under DC 5258 instead of DC 5260 is of no avail to Veteran as he is rated as 20 percent disabled from August 19, 2015.

Accordingly, entitlement to a 10 percent rating prior to August 19, 2015, and 20 percent thereafter, for left knee chondromalacia patella with degenerative joint disease and meniscal tear, is denied.



C.  Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hiatal hernia with peptic ulcer and left knee disability. The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal.

Additionally, there is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether the Veteran's increased rating claims should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reported symptoms are fully contemplated by the schedular rating criteria, which provide for higher evaluations for greater levels of impairment, to include overall impairment of health due to associated symptoms.  With respect to the Veteran's hiatal hernia with peptic ulcer, the applicable rating criteria specifically contemplates symptoms complained of by the Veteran, such as his epigastric distress with dysphagia, pyrosis, regurgitation, and substernal pain.  

Similarly, regarding the Veteran's left knee disability, the Board finds that all the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

In this case, considering the lay and medical evidence, the left knee disability has been manifested by pain and limitation of motion; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. 
§ 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms that are not addressed by the rating schedule. There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with his service-connected disabilities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability due to service-connected disability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected hiatal hernia with peptic ulcer or left knee disability, nor has the Veteran stated such.  The Board notes that the Veteran has reported working as a volunteer prison chaplain, and that he is currently retired from his profession of working as a service technician.  See February 2009 statement and March 2013 VA examination.  In this regard, while the Veteran has reported a functional impact from such disabilities, such as impacting his ability to sing or stand for long periods, there is no evidence or allegation that such has amounted to the Veteran being unable to work.  As such, consideration of a TDIU is not warranted.

In adjudicating the Veteran's increased rating claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

 
ORDER

Service connection for a bilateral eye disability is denied.

A rating in excess of 10 percent for hiatal hernia and peptic ulcer is denied.

A higher initial rating for left knee chondromalacia patella with degenerative joint disease and meniscal tear, rated as 10 percent disabling prior to August 19, 2015, and 20 percent thereafter, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


